UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7954



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KELVIN ANDRE SPOTTS,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-98-47; CA-00-647-3)


Submitted:   April 14, 2004                 Decided:   May 25, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se. Ray McVeigh Shepard,
Special Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kelvin Andre Spotts seeks to appeal the district court’s

order denying a certificate of appealability in his motion filed

pursuant to 28 U.S.C. § 2255 (2000).        This Court previously denied

Spotts a certificate of appealability in his appeal of the district

court’s order adopting the magistrate judge’s recommendation to

dismiss Spotts’ § 2255 motion.       United States v. Spotts, No. 03-

7794 (4th Cir. Feb. 25, 2004).             We therefore dismiss Spotts’

present appeal as moot.

            Spotts filed motions seeking transcripts of the grand

jury proceedings, a request previously denied by this Court in No.

03-7794 and in case No. 04-6256.         He also seeks consolidation of

this case with No. 03-7794, a case decided as noted above.                 We

dismiss these motions and Spotts’ motions for a stay of proceedings

and to expedite proceedings as moot.          We deny Spotts’ motion to

proceed in forma pauperis.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 2 -